        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 1 of 23



                       UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT

Damien C.,                          )
                                    )
       Plaintiff,                   )
                                    )
       v.                           )    Case No. 2:19-cv-96
                                    )
Commissioner of the Social          )
Security Administration,            )
                                    )
       Defendant.                   )

                             OPINION AND ORDER

       Plaintiff Damien C. brings this action pursuant to 42 U.S.C.

§ 405(g), requesting reversal of the Social Security

Commissioner’s decision denying his application for disability

insurance benefits (“DIB”) under Title II of the Social Security

Act.    Pending before the Court are Plaintiff’s motion for

reversal and the Commissioner’s motion to affirm.           For the

reasons set forth below, Plaintiff’s motion is granted and the

Commissioner’s motion is denied.

                                 Background

I.     Medical History

       Plaintiff was born on September 27, 1977.         He worked as a

car salesman from 2001 to 2004, and as a mason from 2004 through

2008.       In August 2008, he fell while doing chimney repairs and

broke both ankles.       He had surgeries in December 2008 and June

2009, and additional surgeries on his right foot and ankle in

2010, 2013 and 2014.
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 2 of 23



     Plaintiff was evaluated by Dr. Mark Charlson, an orthopedic

surgeon, on April 22, 2015.       He reported to Dr. Charlson that he

was experiencing right foot pain and considering amputation.

Plaintiff had not been able to work since his original injury in

2008.   After evaluating Plaintiff again on June 12, 2015, Dr.

Charlson diagnosed chronic pain with a nonunion subtalar joint.

He suggested transtibial amputation, and performed the amputation

on June 25, 2015.      Plaintiff claims disability as of the

amputation date.

     On June 26, 2015 and September 16, 2015, Plaintiff was seen

by prosthetist Sarah Thomas.        He was fitted for a prosthesis on

September 30, 2015.      After the fitting, Ms. Thomas noted that

Plaintiff was able to walk with his rolling walker without

difficulty.

     During a reexamination on November 2, 2015, Plaintiff

reported not wearing the prosthesis because of pain at the

incision line.     On January 22, 2016, Ms. Thomas wrote that

Plaintiff had recently been doing well with his prosthesis and

had been wearing it for full days, but was not wearing it during

the appointment.

     On February 17, 2016, Plaintiff was able to walk from the

parking lot to his appointment with physical therapist Sharon

Hallman.    He nonetheless reported chronic neuropathic pain, back

pain from a lumbar disc issue, and a limited ability to bear


                                      2
         Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 3 of 23



weight on his left wrist.        Plaintiff reported that he had been

doing some walking, using the wheelchair to provide pain relief

and to limit the duration of weight bearing.

     After Ms. Thomas noted that Plaintiff’s current prosthesis

was performing poorly, Plaintiff was fitted for a new prosthesis

on June 1, 2016.      On June 8, 2016, Plaintiff reported to Ms.

Thomas that he had worn the prosthesis all week without any major

issues.     He was happy with the fit and function, and had little

soreness.

     On November 17, 2016, Dr. Charlson noted that while

Plaintiff was moving around well, he was still having nerve pain

that was hard to manage.        “The nerve pain influences his entire

life, making it hard to do anything and keeping him awake at

night.     The pain is located both laterally and medially and comes

on with anything touching his amputation.”           AR 1238.    Dr.

Charlson prescribed gabapentin and recommended physical therapy

and massage.

     On December 5, 2016, Plaintiff saw PA Susan Brodeur relative

to his complaints of back pain and left wrist pain.             It was noted

at the time that he had a normal gait and walked without an

assistive device.       While Plaintiff had full motor strength of the

extremities, he had limited range of motion in his low back.

Gabapentin and amitriptyline were prescribed, and a lumbar facet

injection was administered on December 7, 2016.


                                       3
      Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 4 of 23



     On February 16, 2017, Dr. Charlson noted that Plaintiff was

having significant nerve pain despite the pain medication.             Most

of the pain was in the tibia and felt like severe cramping.            Upon

examination, Dr. Charlson found irritation over the superficial

peroneal nerve, and concluded that Plaintiff was having nerve-

type pain that was not likely a neuroma.        He also believed

Plaintiff was dealing with phantom pain, as Plaintiff had

experienced pain for quite a long time prior to the amputation.

Dr. Charlson increased the dosage of gabapentin.

     With respect to Plaintiff’s ability to work, Dr. Charlson

wrote: “Due to his neuropathic pain in the right lower extremity,

it is not recommended that he work at this time as he does not

have the necessary ability to wear his prosthesis for a

considerable amount of time and is unable to focus and

concentrate for prolonged periods.”       AR 1395.    Dr. Charlson also

opined that Plaintiff’s “medication causes difficulty with

concentration and attentiveness to detail.        It is my medical

opinion that he not work and by working he could cause himself

further harm.”   AR 1510.

     Plaintiff was evaluated for left wrist and back pain in

March 2017.   Nerve conduction studies of the wrist were

equivocal.    A physical examination showed tenderness around the

left wrist surgical scar with reports of numbness.          An April 2017

MRI of the lower spine showed a disc bulge and mild to moderate


                                    4
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 5 of 23



stenosis in the region of the lumbar spine.          An April 27, 2017

examination of Plaintiff’s left wrist showed tenderness with

“fairly good” motion.      AR 1458.

     On May 15, 2017, state agency consultant Dr. Rebecca Winokur

examined Plaintiff’s medical records and opined that he could

lift and carry up to 50 pounds occasionally, 25 pounds

frequently, and stand and/or walk and sit for approximately six

out of eight hours each workday.          Dr. Winokur also concluded that

Plaintiff could never climb ladders, ropes or scaffolds, crouch,

kneel or crawl; could occasionally climb ramps and stairs; and

could frequently balance.       She believed Plaintiff should avoid

even moderate exposure to hazards.

     Plaintiff was last insured on July 10, 2017.

     On January 26, 2018, Plaintiff arrived in his wheelchair for

a prosthetic fitting, as his old prosthetic was too painful to

wear.   On February 21, 2018, he reported that the new prosthetic

was mostly comfortable.       On April 3, 2018 he confirmed that he

was doing well and needed only an alignment adjustment.

     In April 2018, occupational therapist Mark Coleman performed

a functional capacity evaluation (“FCE”).          The evaluation

concluded that Plaintiff was functioning at a sedentary work

capacity, and that it was questionable whether he would be able

to manage such a capacity for more than four hours per day.              Mr.

Coleman further found that Plaintiff could lift 10 pounds


                                      5
      Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 6 of 23



occasionally, sit for four hours out of eight and for 20-30

minutes at a time, could stand or walk for one to two hours out

of eight and for 15-20 minutes at a time.        He noted that

Plaintiff’s effort during testing was good.        On May 2, 2018, Dr.

Charlson reviewed the FCE findings and confirmed that they were

an accurate assessment of Plaintiff’s ability to work during a

standard week.

     During his alleged period of disability, Plaintiff reported

suffering from anxiety and depression.       His mental health

provider was psychiatric nurse practitioner Louise Moon Rosales,

APRN, whom he began seeing in November 2014.        On April 8, 2015,

Ms. Rosales reported that Plaintiff’s mood was improving after

taking Cymbalta, although he continued to struggle with

depression.

     In September 2015, Ms. Rosales reported that Plaintiff’s

mood was discouraged following his right foot amputation.              He

also had trouble sleeping, and felt that the Cymbalta was losing

some efficacy.   Plaintiff’s mood and sleep had improved as of

February 2016, yet in May 2016 he was experiencing increased

anxiety.

     In June 2016, Ms. Rosales observed that Plaintiff continued

to struggle with pain, depression and anxiety.         In September

2016, during an urgent follow-up visit, she noted that Plaintiff

was feeling angry, rageful and very irritable.         During a December


                                    6
      Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 7 of 23



15, 2016 exam, Ms. Rosales noted that Plaintiff’s mood was

depressed, his affect flat, and that he was sad with only fair

eye contact.    He had suicidal ideas but no intent or plan.

     Plaintiff applied for DIB on September 1, 2016.          In a

function report dated December 6, 2016, he said he engaged in

activities that included feeding and letting out his dogs, using

a computer, performing household chores, and grocery shopping.

He was able to care for his personal needs with some physical

problems.   He went out once or twice weekly, and used a

wheelchair when he could not walk well.        He could focus most of

the time and follow verbal instructions, but did not handle

stress well.

     In January 2017, Ms. Rosales concluded that Plaintiff

suffered from major depression with symptoms complicated by

chronic pain.    Plaintiff had moderate limitations in his ability

to interact with others and to maintain concentration,

persistence, and pace.    Ms. Rosales further opined that Plaintiff

would be unable to handle more than routine and superficial

interactions with co-workers and supervisors due to irritability,

and that while he could handle regular interactions with the

public, he could not cope with normal work stress.

     State agency psychologists Patalano and Atkins subsequently

reviewed Plaintiff’s records, concluding on January 31, 2017 and

again on May 11, 2017 that Plaintiff did not have a severe mental


                                    7
       Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 8 of 23



impairment.   AR 158, 178.     Those conclusions were based, in part,

on counseling records.     Dr. Patalano found that Plaintiff had

mild impairments in performing activities of daily living.              Dr.

Atkins found mild limitations in understanding, remembering             or

applying information, interacting with others, concentrating, and

persisting or maintaining pace.

      Plaintiff was treated by psychotherapist Leah Barth, MA,

from May 2016 through February 2018.        On February 27, 2018, Ms.

Barth diagnosed him with persistent depressive disorder.            His

symptoms reportedly included lack of energy; hopelessness;

trouble concentrating; irritability; feeling incapable; decreased

activity, effectiveness, and productivity; avoidance of social

activities; poor appetite; and sleep problems.          Plaintiff’s

depressive symptoms fluctuated from mild to severe over long

periods, and impacted his ability to stay focused and adapt to

changes in established routines.

      On April 12, 2018, Plaintiff presented to the emergency

department after trying to kill himself with pills.

II.   Hearing Testimony

      Plaintiff’s DIB claim was denied initially on March 1, 2017.

He requested reconsideration on April 10, 2017, and

reconsideration was denied on June 7, 2017.         Plaintiff requested

a hearing, which was held before Administrative Law Judge (“ALJ”)

Thomas Merrill from Manchester, New Hampshire on June 27, 2018.


                                     8
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 9 of 23



     During the hearing, ALJ Merrill called a medical expert,

orthopedic surgeon Dr. John Kwock, to testify.           Dr. Kwock noted

Plaintiff’s below-the-knee amputation, a wrist fracture and

fractures of both feet due to a fall at work.           Although the

fractures were treated surgically, Plaintiff had developed

residual traumatic arthritis, carpal tunnel in his wrist and

hammertoe in his left foot.       Dr. Kwock also noted Plaintiff’s

back issues, which led to a decompression and fusion in January

2015.

     Dr. Kwock testified that although Plaintiff continued to

have problems with his right foot, the injury did not meet or

equal a listed medical condition.         He further testified that, in

his opinion, Plaintiff could lift between 11 and 20 pounds

occasionally and up to 10 pounds frequently; could sit for up to

six hours and stand or walk for up to four hours out of eight;

could reach continuously; could handle, finger, and feel

frequently with his left hand; could do those things continuously

with his right hand; could frequently push and pull with his left

arm, and continuously with his right arm; and could use his feet

for controls occasionally.       Dr. Kwock believed that Plaintiff

could climb stairs and ramps, but not ladders or scaffolding;

could balance frequently, stoop occasionally, and kneel

frequently; could never crouch, crawl, or work from unprotected

heights; and should not work in proximity to moving machinery.


                                      9
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 10 of 23



     Upon cross-examination, Dr. Kwock stated that difficulties

with fitting a prosthetic were unrelated to a person’s ability to

function, and that Plaintiff’s “neuropathic pain” was subjective

and not a focused diagnosis.     He testified that he does not put

much weight on functional capacity evaluations, and that he knows

of no support for the proposition that a functional capacity

evaluation performed in person is more reliable than a records

review.

     Plaintiff also testified at the hearing.        As of that date, a

new prosthetic had been fitted for him but he was still

experiencing nerve pain.    While the pain varied, at times it was

unbearable after 30 to 45 minutes.      At other times he could be on

the prosthetic for up to six hours.      Over the previous few days

he had been able to wear it an hour or two each day.

     Plaintiff attended the hearing in his wheelchair.          He was

unable to use crutches because of his left wrist pain.          He is

left-hand dominant, but was only able to use his left hand for

approximately 20-30 minutes out of each hour.

     Vocational expert Dennis King testified as well.          The ALJ

asked Mr. King to assume an individual who could lift 20 pounds

occasionally, 10 pounds frequently, stand and walk for four

hours, and sit for six hours.     The hypothetical also included a

claimant who is able to reach continuously, handle, finger, feel,

push and pull frequently with the left arm and continuously with


                                   10
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 11 of 23



the right arm, occasionally use his feet to operate controls, and

frequently climb stairs and ramps.      The claimant could balance,

kneel and occasionally stoop.     Based on these assumptions, Mr.

King testified that such an individual could perform Plaintiff’s

past relevant work as a car salesman, as well as other jobs

including survey worker, information clerk, and fundraiser.            Mr.

King also stated that each of these jobs could be performed by

someone in a wheelchair.

III. The ALJ’s Decision

     The Social Security regulations provide a five-step

sequential process for evaluating disability claims.         See Butts

v. Barnhart, 388 F.3d 377, 380-81 (2d Cir. 2004).         The first step

requires the ALJ to determine whether the claimant is presently

engaging in “substantial gainful activity.”        20 C.F.R. §§

404.1520(b), 416.920(b).    If the claimant is not so engaged, step

two requires the ALJ to determine whether the claimant has a

“severe impairment.”    20 C.F.R. §§ 404.1520(c), 416.920(c).          If

the ALJ finds that the claimant has a severe impairment, the

third step requires the ALJ to make a determination as to whether

that impairment “meets or equals” an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”).          20

C.F.R. §§ 404.1520(d), 416.920(d).      The claimant is presumptively

disabled if his or her impairment meets or equals a listed

impairment.   Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir.


                                   11
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 12 of 23



1984).

     If the claimant is not presumptively disabled, the ALJ is

required to determine the claimant’s residual functional capacity

(“RFC”), which means the most the claimant can still do despite

his or her mental and physical limitations based on all the

relevant medical and other evidence in the record.         20 C.F.R. §§

404.1520(e), 404.1545(a)(1), 416.920(e), 416.945(a)(1).          The

fourth step requires the ALJ to consider whether the claimant’s

RFC precludes the performance of his or her past relevant work.

20 C.F.R. §§ 404.1520(f), 416.920(f).       Finally, at the fifth

step, the ALJ determines whether the claimant can do “any other

work.”   20 C.F.R. §§ 404.1520(g), 416.920(g).       The claimant bears

the burden of proving his or her case at steps one through four,

Butts, 388 F.3d at 383; and at step five, there is a “limited

burden shift to the Commissioner” to “show that there is work in

the national economy that the claimant can do,” Poupore v.

Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (clarifying that the

burden shift to the Commissioner at step five is limited, and the

Commissioner “need not provide additional evidence of the

claimant’s [RFC]”).

     In this case, the ALJ first found that Plaintiff had not

engaged in substantial gainful activity since the alleged onset

date of June 25, 2015.    At step two, the ALJ concluded that

Plaintiff had severe impairments consisting of degenerative disc


                                   12
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 13 of 23



disease, below the knee amputation of the right lower extremity,

and left carpal tunnel syndrome.        At step three, the ALJ found

that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of a

listed impairment in the Listing of Impairments, 20 C.F.R. Part

404, Subpart P, Appending 1 (Listing).

     The ALJ also found, consistent with the hypothetical

presented to the vocational expert, that Plaintiff had the RFC to

sit for up to six hours; stand and walk for up to four hours;

reach, handle, finger and feel with the right upper extremity,

reach on a continuous basis with the left upper extremity; push

and pull frequently with the left upper extremity; push and pull

continuously with the right upper extremity; and occasionally use

foot control bilaterally.     The ALJ concluded that Plaintiff could

not climb ladders, ropes or scaffolds, and could not crawl or

crouch.   He found that Plaintiff could frequently climb ramps and

stairs, balance and kneel, and could occasionally stoop.

Finally, the ALJ found that Plaintiff could not tolerate exposure

to hazards.    He did not incorporate any mental health

limitations.

     At step four, the ALJ found that, given Plaintiff’s RFC, he

could perform his past work as a car salesman.        The ALJ also

concluded that there are a significant number of other jobs in

the national economy that Plaintiff could perform.         He issued his


                                   13
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 14 of 23



decision denying Plaintiff’s DIB application on July 24, 2018.

The Appeals Council declined to review the ALJ’s decision, and

Plaintiff filed this civil action on June 7, 2019.

                         Standard of Review

     The Social Security Act defines the term “disability” as the

“inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than 12 months.”    42 U.S.C. § 423(d)(1)(A).       A person will

be found disabled only if it is determined that his “impairments

are of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.”        42 U.S.C. §

423(d)(2)(A).

     In considering a Commissioner’s disability decision, the

court “review[s] the administrative record de novo to determine

whether there is substantial evidence supporting the . . .

decision and whether the Commissioner applied the correct legal

standard.”   Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)

(citing Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)); see 42

U.S.C. § 405(g).   In its deliberations, a court should bear in

mind that the Social Security Act is “a remedial statute to be


                                   14
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 15 of 23



broadly construed and liberally applied.”          Dousewicz v. Harris,

646 F.2d 771, 773 (2d Cir. 1981).

                                 Discussion

     There are three issues before the Court: (1) whether the ALJ

properly found that Plaintiff’s mental impairments were not

severe; (2) whether the ALJ properly determined that Plaintiff’s

impairments did not meet or equal Listing 1.05 (regarding medical

inability to use a prosthetic device); and (3) whether the ALJ

properly weighed the medical opinions in assessing RFC.

I.   Mental Impairment

     At step two of the sequential analysis, the ALJ found that

Plaintiff’s mental impairments were not severe between 2015 and

2017.    Accordingly, the ALJ did not incorporate those limitations

into Plaintiff’s RFC.       Plaintiff contends that the ALJ’s

conclusion was not supported by substantial evidence.

     “[T]he standard for a finding of severity under Step Two of

the sequential analysis is de minimis and is intended only to

screen out the very weakest cases.”         McIntyre v. Colvin, 758 F.3d

146, 151 (2d Cir. 2014).       Here, the ALJ relied in part upon the

conclusions reached by the state agency reviewers.            Those

reviews, however, overlooked or failed to cite several key

portions of Plaintiff’s mental health record.

     As an example, there is no acknowledgment of Ms. Rosales’s

conclusion that Plaintiff suffered from “severe” depression.              AR


                                      15
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 16 of 23



1369.    More specifically, Ms. Rosales noted that Plaintiff

demonstrated a depressed mood, flat affect, and suicidal

ideation.     Id.   This latter note, written on December 15, 2016,

directly contradicts the ALJ’s conclusion that the record lacked

any indication of either suicide attempts or suicidal ideas

“during the period at issue.”        AR 14.

     Throughout 2016 and into 2017, Ms. Rosales noted that

Plaintiff struggled with pain, depression and anxiety.             In

January 2017, she concluded that Plaintiff’s major depression was

complicated by chronic pain.        As a result, she believed his mood

and irritability would interfere with anything more than routine

interactions in the workplace, and that he would be unable to

handle normal work stress.        These symptoms rise above the de

minimis level, particularly when considered in the context of

Plaintiffs RFC.

     Furthermore, the state agency reviewers did not have the

benefit of a treatment summary written by Ms. Barth, Plaintiff’s

treating psychotherapist.        Although the summary was written in

2018, after the insured period and after the state agency

psychologists performed their review, Ms. Barth’s summary

encompassed the 2016-2017 treatment period.           AR 1660.    Her

conclusions regarding Plaintiff’s significant difficulties with

concentration and social functioning were, again, directly

relevant to the question of RFC.           The Court therefore finds that


                                      16
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 17 of 23



the ALJ’s finding at step two was not supported by substantial

evidence.

II.   Difficulty Using The Prosthetic Leg

      The record is replete with notations about Plaintiff’s

inability to use his prosthetic leg consistently and/or without

pain.    Nonetheless, the ALJ concluded that he did not meet or

equal listing 1.05, which states in part:

      One or both lower extremities at or above the tarsal
      region, with stump complications resulting in medical
      inability to use a prosthetic device to ambulate
      effectively . . . which have lasted or are expected to
      last for at least 12 months.

20 C.F.R. § 404, Subpart P, App. 1, Listing 1.05B.            The

regulations provide specific guidance on the meaning of “ambulate

effectively.”     See 20 C.F.R. § 404, Subpart P, App. 1, Listing

1.000B2b.

      To ambulate effectively, individuals must be capable of
      sustaining a reasonable walking pace over a sufficient
      distance to be able to carry out activities of daily
      living. They must have the ability to travel without
      companion assistance to and from a place of employment
      or school. Therefore, examples of ineffective
      ambulation include, but are not limited to, the
      inability to walk without the use of a walker, two
      crutches or canes . . . . The ability to walk
      independently about one’s home without the use of
      assistive devices does not, in and of itself,
      constitute effective ambulation.

Id.

      The ALJ found “no indication that the claimant had stump

complications resulting in an inability to use a prosthetic to

ambulate effectively.”       AR 19.   The ALJ cited provider notes

                                      17
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 18 of 23



observing that Plaintiff “could ambulate without other assistive

devices,” and relied on Plaintiff’s own reports of dog walking,

walking long distances, and fishing.      Id.   These observations

from the record are outweighed by significant evidence of

Plaintiff’s inability to walk without assistance, his frequent

use of a wheelchair, and the curtailing of activities such as dog

walking and fishing.    For example, in those same portions of the

record cited in the ALJ’s decision, the provider noted that

Plaintiff was having “a very slow transition to use of a

prosthesis due to chronic neuropathic pain . . . .         He continues

to use a combination of walking and wheelchair use for pain

management and for limiting distance or duration of weight

bearing.”   AR 1100.   Although Plaintiff wore his prosthesis to

the appointment, he reported that he would have to remove it

immediately thereafter due to pain.      Id.    Another note similarly

indicated problems with the prosthesis, as Plaintiff was

suffering from significant nerve pain that was “making it hard to

do anything and keeping him awake at night.        The pain is located

both laterally and medially and comes with anything touching his

amputation.”   AR 1238.

     The ALJ’s citation to walking long distances and fishing is,

as Plaintiff argues in his briefing, taken out of context.

Plaintiff testified that he had not been fishing in “quite a

while,” and his prosthetist noted that Plaintiff was compelled to


                                   18
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 19 of 23



walk because he did not have a driver’s license.            AR 77, 1112.

The record also shows repeated issues with fitting the prosthesis

properly, and offers no indication that Plaintiff was able to

return to an adequate level of functioning.           See, e.g., AR 1112-

1114.

     Listing 1.05 states that a claimant must be able to walk

with a prosthetic over a “sufficient distance” without the use of

a cane, crutch, or other assistance.         In this case, Plaintiff has

gone through several adjustments and fittings, yet continued to

experience significant pain and relied on his wheelchair for

relief.    Dr. Charlson opined that Plaintiff’s pain was so severe

that Plaintiff would be unable to work.          Dr. Kwock dismissed

Plaintiff’s neuropathic pain.        As discussed more fully below, the

ALJ did not give Dr. Charlson’s opinion adequate weight.

Consequently, the ALJ’s conclusion with regard to whether

Plaintiff’s condition meets or equals the condition described in

Listing 1.05 was not supported by substantial evidence.

III. The Treating Physician

     It is well established in Social Security benefits cases

that the opinion of a treating physician must be carefully

considered.     For applications filed prior to March 27, 2017, as

in this case, the regulations required the Commissioner to give

controlling weight to a treating source’s opinion so long as it

was “well-supported by medically acceptable clinical and


                                      19
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 20 of 23



laboratory diagnostic techniques” and not “inconsistent with the

other substantial evidence” in the record.        20 C.F.R. §

416.927(c)(2).   The 2017 regulations changed this standard, such

that the Commissioner will (in cases more recent than this one)

no longer “defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [a

claimant’s] medical sources.”     Id. § 404.1520c(a).      Instead, the

Commissioner will consider the following five factors: (1)

supportability; (2) consistency; (3) relationship of the source

with the claimant, including length of the treatment

relationship, frequency of examination, purpose of the treatment

relationship, extent of the treatment relationship, and whether

the relationship is an examining relationship; (4) the medical

source’s specialization; and (5) other factors, including but not

limited to “evidence showing a medical source has familiarity

with the other evidence in the claim or an understanding of [the

SSA] disability program’s policies and evidentiary requirements.”

Id. § 404.1520c(c).   The regulations continue to acknowledge that

a treating source “may have a better understanding of [a

claimant’s] impairment(s) . . . than if the medical source only

reviews evidence in [a claimant’s] folder.”        20 C.F.R. §

404.1520c(c)(3)(v); see also Santiago v. Barnhart, 441 F. Supp.

2d 620, 629 (S.D.N.Y. 2006) (noting in the context of the


                                   20
        Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 21 of 23



treating physician rule that “a physician who has a long history

with a patient is better positioned to evaluate the patient’s

disability than a doctor who observes the patient once”).

     Under either standard, the ALJ failed to give proper weight

to Dr. Charlson’s conclusions.        Those conclusions were based on

his knowledge of Plaintiff’s experience over a period of nearly

three years, beginning with the amputation itself.            Dr. Charlson

performed the amputation on June 25, 2015.           Plaintiff was fitted

for a prosthesis in September 2015, but by November of that year

reported that pain at the incision line that made the prosthesis

unwearable.     A new prosthesis in mid-2016 resulted in immediate

improvement, but within months Plaintiff was again reporting to

both Ms. Thomas and Dr. Charlson about continued nerve pain.              Dr.

Charlson prescribed gabapentin and recommended physical therapy

and massage.

     Despite these treatments, Dr. Charlson noted on February 16,

2017 that Plaintiff continued to experience significant nerve

pain.    A physical examination revealed irritation over the

superficial peroneal nerve.        As discussed previously, Dr.

Charlson also believed that Plaintiff was suffering from phantom

pain.    He therefore offered his professional opinion that

Plaintiff was unable to work given both his physical ailments and

the effects of the medication on his ability to concentrate.              AR

1510.    He offered the same opinion in November 2017.          AR 1509.


                                      21
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 22 of 23



In May 2018, Dr. Charlson concurred with Mark Coleman’s FTE,

which concluded that Plaintiff was functioning at a sedentary

capacity and might only be able to manage at that level for four

out of eight hours per workday.

     The record therefore makes clear that Dr. Charlson’s

opinions were both internally consistent and consistent with

those of other evaluators.     While the ALJ criticized Dr. Charlson

for relying on subjective reports, it is plain that his

evaluations of Plaintiff included physical examinations.          Dr.

Charlson is an orthopedic specialist, had a lengthy clinical

relationship with the Plaintiff, and was familiar with other

evidence supporting Plaintiff’s claim.

     The regulations provide that the Commissioner’s decision

will “always give good reasons” for the weight given a treating

source’s medical opinion.     20 C.F.R. § 404.1527.      Here, the ALJ’s

reasons for discounting Dr. Charlson’s opinions did not rise to

that level.   Because he failed to give Dr. Charlson’s opinion

appropriate weight, the Court finds that his ultimate conclusion

with respect to disability was not supported by substantial

evidence.

     Indeed, if Dr. Charlson’s views are given controlling

weight, and his concurrence with Mr. Coleman’s FTE is also

credited, then the hypothetical presented to the vocational

expert was off the mark and the expert’s conclusions are of no


                                   22
     Case 2:19-cv-00096-wks Document 10 Filed 10/09/20 Page 23 of 23



value.    Although Mr. Coleman’s evaluation took place after the

insured period, Dr. Charlson’s concurrence was the third time in

two years where he opined, in writing, that Plaintiff was unable

to work.    This matter must therefore be remanded for proper

consideration of the evidence.

                              Conclusion

     For the reasons set forth above, the Court grants

Plaintiff’s motion to reverse the decision of the Commissioner

(ECF No. 8) and denies the Commissioner’s motion to affirm (ECF

No. 9).    This case is remanded for further proceedings and a new

decision.

     DATED at Burlington, in the District of Vermont, this 9th

day of October, 2020.



                           /s/ William K. Sessions
                           William K. Sessions
                           District Court Judge




                                   23
